USDC IN/ND case 3:19-cv-00430-DRL-MGG document 80 filed 08/19/21 page 1 of 8


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 EMMANUEL A. WINTERS,

                      Plaintiff,

        v.                                       CAUSE NO. 3:19-CV-430 DRL-MGG

 J. OVERHOLSER,

                     Defendant.

                                   OPINION AND ORDER

       Emmanuel A. Winters, a prisoner without a lawyer, is proceeding in this case on

an “Eighth Amendment claim of deliberate indifference for money damages against J.

Overholser in her individual capacity for allegedly failing to provide him with mental

health therapy or assist him with receiving psychotropic medication from March 25, 2019,

until he was transferred to the New Castle Correctional Facility[.]” ECF 7 at 4. Ms.

Overholser filed a motion for summary judgment. ECF 50. Mr. Winters filed a response,

and Ms. Overholser filed a reply. ECF 58, 78. The summary judgment motion is now fully

briefed and ripe for ruling.

                                         FACTS

       Ms. Overholser was employed at Miami Correctional Facility (MCF) as a licensed

mental health practitioner. ECF 51-2 at 1. She is not a psychiatrist and did not have the

authority at MCF to order medication for patients or transfer patients out of restricted

housing. Id. at 1, 3, 7. At most, Ms. Overholser had the authority to refer a patient to be

seen by a psychologist or psychiatrist or recommend that the patient’s condition be
USDC IN/ND case 3:19-cv-00430-DRL-MGG document 80 filed 08/19/21 page 2 of 8


discussed by the patient’s treatment team. Id. at 7. Throughout 2018, Ms. Overholser

occasionally saw Mr. Winters while he was housed in general population. Id. at 1. Mr.

Winters had been diagnosed with a mental illness but was not considered a seriously

mentally ill offender. Id. Ms. Overholser was aware of Mr. Winters’ history of mental

illness and aggressive and disturbing behavior. Id. In late 2018, Mr. Winters was placed

on suicide watch due to voicing thoughts of self-harm. Id. at 1-2.

       On February 12, 2019, Ms. Overholser saw Mr. Winters for a follow-up after his

discharge from suicide watch. Id. at 2. At that time, Mr. Winters had been transferred to

restricted housing due to a conduct report. Id. Ms. Overholser planned to continue post-

suicide watch protocol and for Mr. Winters to have follow-up visits with a psychologist

and psychiatrist. Id. On February 22, 2019, Ms. Overholser reviewed Mr. Winters’ mental

health records to determine if there was a contraindication to his placement in restrictive

housing. Id. Because Mr. Winters had never been diagnosed with a serious mental illness,

Ms. Overholser concluded there was no contraindication to his placement in restricted

housing. Id.

       On March 5, 2019, nursing staff noted Mr. Winters was not taking his Zoloft. Id.;

ECF 35-3 at 190. Ms. Overholser attempted to see Mr. Winters on March 8, 2019, but Mr.

Winters exposed his genitals to her, and she filed a conduct report for sexually

inappropriate behavior. ECF 51-2 at 3. On March 13, 2019, nursing staff emailed Dr.

Walter Pintal, the treating psychologist at the facility, a notification signed by Mr. Winters

that he was refusing his medication. Id.; ECF 35-3 at 187. Dr. Pintal entered an order to

discontinue Mr. Winters’ Zoloft prescription. Id.


                                              2
USDC IN/ND case 3:19-cv-00430-DRL-MGG document 80 filed 08/19/21 page 3 of 8


       Ms. Overholser saw Mr. Winters again on March 15, 2019, after he submitted a

healthcare request. ECF 51-2 at 3. Mr. Winters asked for a different medication, and Ms.

Overholser informed him he would be seen by a prescribing psychiatrist once an

appointment could be scheduled. Id. Ms. Overholser made a referral for Mr. Winters to

be seen by a psychologist, but she had no authority over when that visit would be

scheduled. Id. at 8. Ms. Overholser saw Mr. Winters again on March 25, 2019, and

informed him she had referred him to see a prescriber and he was awaiting scheduling.

Id. at 4. Ms. Overholser followed up with Mr. Winters on March 29, 2019, and Mr. Winters

indicated he was fine but that he wanted medication. Id. Ms. Overholser informed Mr.

Winters he had been scheduled to see a prescriber. Id.

       Ms. Overholser next saw Mr. Winters on April 8, 2019, after he submitted a request

noting suicidal ideation. Id. However, during Ms. Overholser’s assessment, Mr. Winters

denied any suicidal ideation or intention. Id. at 5. Ms. Overholser noted Mr. Winters

should be monitored more closely and sent an email to attempt to expedite Mr. Winters’

scheduling to see a prescribing psychiatrist. Id. The next day, Ms. Overholser briefly saw

Mr. Winters and he requested removal from restricted housing, but Ms. Overholser

informed him he did not have a serious mental illness, so there was no contraindication

at that time to continued placement in restricted housing. Id. at 5.

       On April 10, 2019, Mr. Winters was assessed by psychiatrist Alfredo Tumbali, who

prescribed him Celexa. Id.; ECF 35-3 at 141-44. Mr. Winters also saw Ms. Overholser that

day and asked for removal from restricted housing, but Ms. Overholser again informed

Mr. Winters there was no contraindication to his placement in restricted housing because


                                             3
USDC IN/ND case 3:19-cv-00430-DRL-MGG document 80 filed 08/19/21 page 4 of 8


no provider had designated his condition as a serious mental illness. ECF 51-2 at 5. On

April 16, 2019, Ms. Overholser saw Mr. Winters and informed him he had been scheduled

for an evaluation by Dr. Pintal to determine whether he should remain in restricted

housing. Id. at 6. This visit was originally scheduled for April 17 but was rescheduled to

April 24. Id. After evaluating Mr. Winters, Dr. Pintal recommended he be removed from

restricted housing due to his worsening depression. Id.; ECF 35-3 at 123-25. On April 26,

2019, Ms. Overholser authored a note for Mr. Winters’ record noting Dr. Pintal had

formally designated him to have a serious mental illness and it was Dr. Pintal’s opinion

he should be removed from restricted housing. ECF 51-2 at 6.

       Ms. Overholser saw Mr. Winters again on May 1, 2019, and informed him that a

plan was being made to remove him from restricted housing. Id. at 7. On May 3, 2019,

Mr. Winters was approved for transfer to the New Castle Psychiatric Unit (“New

Castle”), a specialized mental health treatment unit for patients with a serious mental

illness. Id. Mr. Winters was transferred to New Castle on May 8, 2019. Id. Because neither

party disputes these facts, the court accepts them as undisputed.

                                        ANALYSIS

       Summary judgment must be granted when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Federal Rule of

Civil Procedure 56(a). A genuine issue of material fact exists when “the evidence is such

that a reasonable [factfinder] could [find] for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). To determine whether a genuine issue of material fact

exists, the court must construe all facts in the light most favorable to the non-moving


                                             4
USDC IN/ND case 3:19-cv-00430-DRL-MGG document 80 filed 08/19/21 page 5 of 8


party and draw all reasonable inferences in that party’s favor. Heft v. Moore, 351 F.3d 278,

282 (7th Cir. 2003). A party opposing a properly supported summary judgment motion

may not rely merely on allegations or denials in its own pleading, but rather must

“marshal and present the court with the evidence she contends will prove her case.”

Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651, 654 (7th Cir. 2010). “[I]nferences relying

on mere speculation or conjecture will not suffice.” Trade Fin. Partners, LLC v. AAR Corp.,

573 F.3d 401, 407 (7th Cir. 2009). Summary judgment “is the put up or shut up moment

in a lawsuit[.]” Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008).

       Under the Eighth Amendment, inmates are entitled to constitutionally adequate

medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish liability under the

Eighth Amendment, a prisoner must show: (1) his medical need was objectively serious;

and (2) the defendant acted with deliberate indifference to his medical need. Farmer v.

Brennan, 511 U.S. 825, 834 (1994). Deliberate indifference is a high standard and

“something approaching a total unconcern for a prisoner’s welfare in the face of serious

risks,” or a “conscious, culpable refusal” to prevent harm. Duane v. Lane, 959 F.2d 673,

677 (7th Cir. 1992). “[C]onduct is deliberately indifferent when the official has acted in an

intentional or criminally reckless manner, i.e., the defendant must have known that the

plaintiff was at serious risk of being harmed and decided not to do anything to prevent

that harm from occurring even though he could have easily done so.” Board v. Farnham,

394 F.3d 469, 478 (7th Cir. 2005). For a medical professional to be held liable for deliberate

indifference to an inmate’s medical needs, she must make a decision that represents “such

a substantial departure from accepted professional judgment, practice, or standards, as


                                               5
USDC IN/ND case 3:19-cv-00430-DRL-MGG document 80 filed 08/19/21 page 6 of 8


to demonstrate that the person responsible actually did not base the decision on such a

judgment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008). Under the law:

       [M]edical professionals are not required to provide proper medical
       treatment to prisoners, but rather they must provide medical treatment that
       reflects professional judgment, practice, or standards. There is not one
       proper way to practice medicine in a prison, but rather a range of acceptable
       courses based on prevailing standards in the field. A medical professional’s
       treatment decisions will be accorded deference unless no minimally
       competent professional would have so responded under those
       circumstances.

Id. at 697-698. Negligence, incompetence, or even medical malpractice do not amount to

deliberate indifference. Pierson v. Hartley, 391 F.3d 898, 902 (7th Cir. 2004).

       Furthermore, a prisoner is not entitled to demand specific care, nor is he entitled

to the “best care possible.” Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). When the

defendants have provided some level of care for a prisoner’s medical condition, to

establish deliberate indifference the prisoner must show that “the defendants’ responses

to [his condition] were so plainly inappropriate as to permit the inference that the

defendants intentionally or recklessly disregarded his needs.” Hayes v. Synder, 546 F.3d

516, 524 (7th Cir. 2008). A mere disagreement with medical professionals about the

appropriate treatment does not amount to an Eighth Amendment violation. Ciarpaglini v.

Saini, 352 F.3d 328, 331 (7th Cir. 2003).

       Here, no reasonable jury could conclude Ms. Overholser was deliberately

indifferent to Mr. Winters’s medical needs for “failing to provide him with mental health

therapy or assist him with receiving psychotropic medication from March 25, 2019,” until

May 3, 2019, when he was transferred to New Castle. See ECF 7 at 4. Specifically, it is




                                              6
USDC IN/ND case 3:19-cv-00430-DRL-MGG document 80 filed 08/19/21 page 7 of 8


undisputed that: (1) Ms. Overholser did not have the authority to prescribe Mr. Winters

medication; (2) Ms. Overholser referred Mr. Winters to be seen by a prescribing

psychiatrist around March 15, 2019; (3) Ms. Overholser had no authority over when that

visit would be scheduled; (4) Ms. Overholser took efforts to expedite Mr. Winters’

scheduling; and (5) Mr. Winters saw a psychiatrist on April 10, 2019 and was prescribed

medication.

      Mr. Winters attests he informed Ms. Overholser on numerous occasions that his

medication and solitary confinement were causing him mental distress. ECF 58 at 4-9. But

it is undisputed Ms. Overholser did not have the authority to alter Mr. Winters’

medication or housing arrangement and that she referred Mr. Winters to meet with

doctors who had that authority. Mr. Winters further attests Ms. Overholser did not

provide him with “appropriate mental health treatment for depression,” such as “coping

skills, worksheets, CBT, DBT, or any other mental health programming.” ECF 58-1 at 6.

But this amounts to a mere disagreement regarding the appropriate treatment. See

Ciarpaglini, 352 F.3d at 331. It is undisputed Ms. Overholser treated Mr. Winters by

meeting with him regularly, responding to his healthcare requests, having conversations

with him to monitor his condition, and referring him to see physicians when necessary,

and Mr. Winters has offered no evidence by which a reasonable jury could conclude this

treatment was “plainly inappropriate.” See Hayes, 546 F.3d at 524. Thus, summary

judgment is warranted in favor of Ms. Overholser.

      For these reasons, the court:

      (1) GRANTS the motion for summary judgment (ECF 50); and


                                           7
USDC IN/ND case 3:19-cv-00430-DRL-MGG document 80 filed 08/19/21 page 8 of 8


      (2) DIRECTS the clerk to enter judgment in favor of Ms. Overholser and against

Emmanuel A. Winters.

      SO ORDERED.

      August 19, 2021                        s/ Damon R. Leichty
                                             Judge, United States District Court




                                         8
